IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Silvestre Castro,                             :
                     Petitioner               :
                                              :
              v.                              :
                                              :
Farmer’s Pride (Workers’                      :
Compensation Appeal Board),                   :   No. 804 C.D. 2021
                 Respondent                   :   Submitted: December 3, 2021


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                FILED: February 9, 2022

              Silvestre Castro (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) July 7, 2021 order affirming
the WC Judge’s (WCJ) decision that granted Claimant’s Claim Petition for a closed
period from March 28 through December 10, 2019, and directed Farmer’s Pride
(Employer) to reimburse Claimant $704.00 in litigation costs. Claimant presents
two issues for this Court’s review: (1) whether the Board erred by affirming the
WCJ’s decision that Claimant fully recovered from his work injury; and (2) whether
the Board erred by affirming the WCJ’s exclusion of certain litigation costs from
Employer’s reimbursement. After review, this Court affirms.




       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
              In August 2018, Employer hired Claimant in its sanitation/janitorial
department. On January 22, 2019, Claimant was working, picking up trash and
either recycling or disposing of it, when he slipped on ice in the parking lot and fell
backwards hitting the back of his neck. Claimant immediately felt pain in his left
arm, shoulder, and mid-back.
              On February 7, 2019, Employer issued a medical-only Notice of
Temporary Compensation Payable (NTCP), that converted to a Notice of
Compensation Payable (NCP), accepting a strain or tear of Claimant’s left shoulder
that occurred on January 22, 2019. On June 21, 2019, Claimant filed the Claim
Petition alleging that he sustained injuries to his left shoulder, left thoracic region,
and neck after he slipped and fell on January 22, 2019. Therein, Claimant sought
ongoing total disability benefits as of March 27, 2019, along with payment of his
medical bills and counsel fees. On July 1, 2019, Employer issued an amended
medical-only NCP, accepting the same injury specified in the original NTCP. On
January 16, 2020, Employer filed a Termination Petition, asserting that Claimant
fully recovered from his work injury as of December 11, 2019.
              The WCJ held hearings on July 29 and December 23, 2019, and
February 25, 2020. On August 14, 2020, the WCJ granted the Claim Petition for the
limited period from March 28 through December 10, 2019, and directed Employer
to reimburse Claimant $704.00 in litigation costs. Claimant appealed to the Board.
On July 7, 2021, the Board affirmed the WCJ’s decision. Claimant appealed to this
Court.2


       2
         “[This Court’s] review determines whether there has been a violation of constitutional
rights, whether errors of law have been committed, whether board procedures were violated, or
whether necessary findings of fact are supported by substantial evidence.” Bryn Mawr
Landscaping Co. v. Workers’ Comp. Appeal Bd. (Cruz-Tenorio), 219 A.3d 1244, 1252 n.5 (Pa.
Cmwlth. 2019).


                                              2
              Claimant first argues that the Board erred by affirming the WCJ’s
decision that Claimant fully recovered from his work injury. Specifically, Claimant
contends: (1) Employer’s medical expert, Amir H. Fayyazi, M.D. (Dr. Fayyazi),
never found that Claimant had a left shoulder sprain; (2) Dr. Fayyazi did not examine
Claimant on December 11, 2019, the date the WCJ terminated WC benefits; and (3)
the WCJ found Claimant credible, and Claimant did not testify that he is fully
recovered from his work injury.
              The law is well established that

              [t]he WCJ is the fact[-]finder, and it is solely for the
              WCJ . . . to assess credibility and to resolve conflicts in the
              evidence. Neither the Board nor this Court may reweigh
              the evidence or the WCJ’s credibility determinations. In
              addition, it is solely for the WCJ, as the fact[-]finder, to
              determine what weight to give to any evidence. . . . As
              such, the WCJ may reject the testimony of any witness in
              whole or in part, even if that testimony is uncontradicted.

W. Penn Allegheny Health Sys. v. Workers’ Comp. Appeal Bd. (Cochenour), 251
A.3d 467, 475 (Pa. Cmwlth. 2021) (quoting Hawbaker v. Workers’ Comp. Appeal
Bd. (Kriner’s Quality Roofing Servs. & Uninsured Emp. Guar. Fund), 159 A.3d 61,
69 (Pa. Cmwlth. 2017) (internal citations, quotations, and brackets omitted)).
              In addition,

              “[f]or purposes of appellate review, it is irrelevant whether
              there is evidence to support contrary findings; if
              substantial evidence supports the [fact-finder]’s necessary
              findings, those findings will not be disturbed on appeal.”[3]
              Verizon [Pa.] Inc. v. Workers’ Comp[.] Appeal [Bd.]
              (Mills), 116 A.3d 1157, 1162 (Pa. Cmwlth. 2015). When
              “performing a substantial evidence analysis, this Court
              must view the evidence in a light most favorable to the

       3
        “Substantial evidence is such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Obimak Enter. v. Dep’t of Health, 200 A.3d 119, 126 (Pa.
Cmwlth. 2018) (quoting B.B. Kim’s Mkt., Inc. v. Dep’t of Health, Div. of Women, Infants & Child.
(WIC), 762 A.2d 1134, 1135 (Pa. Cmwlth. 2000)).
                                               3
             party who prevailed before the fact-finder.” WAWA v.
             Workers’ Comp[.] Appeal [Bd.] (Seltzer), 951 A.2d 405,
             408 (Pa. Cmwlth. 2008). Further, when determining
             whether substantial evidence exists to support a finding of
             fact, this Court must give to the party in whose favor the
             appealed decision was decided “the benefit of all
             inferences that can logically and reasonably be drawn
             from the evidence.” B.J.K. v. Dep[’t] of Pub[.] Welfare,
             773 A.2d 1271, 1276 (Pa. Cmwlth. 2001).

Obimak Enter. v. Dep’t of Health, 200 A.3d 119, 126 (Pa. Cmwlth. 2018).
             With respect to whether Dr. Fayyazi acknowledged Claimant’s left
shoulder strain, Dr. Fayyazi expressly testified:

             Q. Okay. Thank you, Doctor. Now, there was a medical-
             only temporary -- or a[n] [NTCP] for medical treatment
             only issued on February 7, 2019[,] that accepted
             responsibility for a strain or tear of the shoulder, and
             this study also indicates that Claimant had discomfort on
             the left shoulder and upper back. Were you able to review
             this notice prior to -- prior to deposition?
             A. Yes.
             Q. Okay. Doctor, do you have an opinion as of
             [September 18, 2019,] the date of your [independent
             medical examination (]IME[)] whether [] Claimant was
             fully recovered from this accepted work injury?
             A. Yes, I feel that he was fully recovered from the
             accepted work injury.

Reproduced Record (R.R.) at 135a-136a (emphasis added).
             Concerning the effective date of the WCJ’s termination of Claimant’s
WC benefits, i.e., December 11, 2019, Employer’s medical expert, Stephen P.
Banco, M.D. (Dr. Banco), related:

             Q. . . . Doctor, did you have the opportunity to perform an
             [IME] of [] [C]laimant in this case on December 11,
             2019?
             A. Yes.

                                          4
            ....
            Q. . . . Now, the January 22, 2019 -- well, first off, you
            did diagnose an upper back strain, correct?
            A. Correct.
            ....
            Q. Now, at the time of your examination, the diagnosis you
            diagnosed, the upper back strain, would that have been
            fully recovered?
            A. Yes.
            Q. Now, the work injury in this case was accepted through
            a Notice – a[n] [NTCP] for medical treatment only dated
            February 7, 2019, for an injury described as a strain or
            tear of the shoulder, of the left shoulder.
            However, there is a narrative description in that document
            that talks about [] [C]laimant[] having discomfort in his
            shoulder and his upper back.
            So to the extent that there is a component of the injury that
            has been accepted through this Medical[-]Only [NCP], I
            want to ask you about that.
            A. Okay.
            Q. I also understand there was an amended notice, I think,
            that had basically the same description. So we’re talking
            about a potentially accepted injury to the upper back.
            A. Okay.
            Q. To the extent that that injury has been accepted, do
            you have an opinion within a reasonable degree of
            medical certainty [] as to whether or not [] [C]laimant
            has fully recovered from that injury at the time of your
            IME?
            A. He has.

R.R. at 191a, 210a-213a (emphasis added).



                                         5
              Finally, relative to the WCJ finding Claimant’s testimony credible, the
WCJ explained: “[The WCJ] finds Claimant’s testimony credible. This finding is
based upon [the WCJ’s] personal observation of Claimant’s demeanor the [two]
times he testified. The cause of Claimant’s continuing complaints, and whether
they are related to the work injury, is largely a medical issue.” R.R. at 295a;
WCJ Dec. at 11 (emphasis added).
              The WCJ found Dr. Fayyazi’s and Dr. Banco’s testimony credible.4
See R.R. at 295a; WCJ Dec. at 11. Giving Employer “the benefit of all inferences
that can logically and reasonably be drawn from the evidence[,]” Obimak, 200 A.3d
at 126 (quoting B.J.K., 773 A.2d at 1276), as this Court must, substantial evidence
supported the WCJ’s conclusion that Claimant had fully recovered from his work
injury as of December 11, 2019. Accordingly, the Board properly affirmed the
WCJ’s decision that Claimant fully recovered from his work injury.
              Claimant next argues that the Board erred by affirming the WCJ’s
exclusion of the bulk of Claimant’s litigation costs from Employer’s reimbursement.
Specifically, Claimant contends that, because he prevailed in expanding his work
injury and his wage loss, he was entitled to the cost of his doctor’s deposition, as
well as the costs of Dr. Fayyazi’s and Dr. Banco’s deposition transcripts, regardless
of whether he prevailed on the termination issue.
              Initially, Claimant’s work injury was expanded solely on the basis of
Dr. Fayyazi’s testimony, which lined up with the Claim Petition. See R.R. at 296a;
WCJ Dec. at 12 n.19. The WCJ directed that Claimant be reimbursed for the
transcripts for the three hearings held in this matter and Dr. Fayyazi’s deposition.



       4
          The WCJ determined that Dr. Fayyazi’s and Dr. Banco’s “opinions that Claimant has
fully recovered from his work injury are consistent with their review of the medical records and
diagnostic tests and their physical examination findings.” R.R. at 295a-296a; WCJ Dec. at 11-12.
                                               6
              Section 440(a) of the WC Act (Act)5 provides:

              In any contested case where the insurer has contested
              liability in whole or in part, . . . the employe . . . in whose
              favor the matter at issue has been finally determined in
              whole or in part shall be awarded, in addition to the
              award for compensation, a reasonable sum for costs
              incurred for attorney’s fee, witnesses, necessary medical
              examination, and the value of unreimbursed lost time to
              attend the proceedings: Provided, That cost for attorney
              fees may be excluded when a reasonable basis for the
              contest has been established by the employer or the
              insurer.

77 P.S. § 996(a) (emphasis added). “In order for litigation costs to be considered
reasonable, and thus reimbursable under Section 440(a) [of the Act], they must
‘relate to the ‘matter at issue’ on which Claimant prevailed.’” O’Neill v. Workers’
Comp. Appeal Bd. (News Corp. Ltd.), 29 A.3d 50, 58 (Pa. Cmwlth. 2011) (quoting
Jones v. Workers’ Comp. Appeal Bd. (Steris Corp.), 874 A.2d 717, 722 (Pa. Cmwlth.
2005)).
              Here,

              Claimant [] submitted litigation costs totaling $3,216.10,
              $529.00 of which are the costs of the transcripts for the
              [three] hearings held in this matter. The remaining costs
              are [Claimant’s medical expert, Steven E. Diamond,
              D.O.’s (]Dr. Diamond[)] deposition fee ($2,000.00) and
              the cost of the transcripts for Dr. Fay[y]a[]zi ($175.00),
              Dr. Banco ($231.50) and Dr. Diamond ($280.40).

R.R. at 296a; WCJ Dec. at 12. The WCJ determined: “Claimant is entitled to
$704.00 in litigation costs. The remainder of Claimant’s litigation costs relate to the
depositions of Doctors Diamond and Banco, whose medical opinions were either
rejected or did not support Claimant’s allegation of continuing disability.” R.R. at
297a; WCJ Dec. at 13.

       5
        Act of June 2, 1915, P.L. 736, as amended, added by Section 3 of the Act of February 8,
1972, P.L. 25, 77 P.S. § 996(a).
                                              7
            On appeal, the Board accurately explained:

            Claimant was partially successful in that he secured
            benefits for a closed period, entitling him to an award of
            costs. There was a medical[-]only NCP for a left shoulder
            strain and Dr. Diamond testified in support of
            expanding the nature of the injury and of continuing
            disability but the WCJ chose to reject his testimony.
            Further, the testimony of Dr. Banco, as the WCJ found,
            did not support an allegation of continuing disability
            but, in fact, supported a termination of benefits.

R.R. at 310a; Bd. Op. at 7 (emphasis added).
            Because Claimant did not prevail on those parts of the litigation,
Claimant was not entitled to reimbursement of those costs. Accordingly, the Board
properly affirmed the WCJ’s exclusion of a portion of Claimant’s litigation costs
from Employer’s reimbursement.
            For all of the above reasons, the Board’s order is affirmed.




                                      _________________________________
                                      ANNE E. COVEY, Judge




                                        8
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Silvestre Castro,                      :
                    Petitioner         :
                                       :
             v.                        :
                                       :
Farmer’s Pride (Workers’               :
Compensation Appeal Board),            :   No. 804 C.D. 2021
                 Respondent            :

                                  ORDER

             AND NOW, this 9th day of February, 2022, the Workers’
Compensation Appeal Board’s July 7, 2021 order is affirmed.



                                    _________________________________
                                    ANNE E. COVEY, Judge